DETAILED ACTION

Response to Amendment
In light of Applicant's submission filed December 20, 2019, the Examiner has updated the 35 U.S.C 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 2, 4, 6-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 11, and 20
receiving, operating a web-enabled application, a plurality of requests for electronic content; 
determining a source of the data;
generating and logging one or more formatted messages based on the plurality of requests for electronic content in an online activity database, the formatted messages including 
validating and extracting, from each of the plurality of requests or formatted messages, a source IP address and a unique identifier;
determining, from each of the plurality of requests or formatted messages, and local time at a geographic location corresponding to the request;
for each source IP address for which requests were received over a predetermined time period below a threshold number, identifying each possible pair  from which requests were received;
 calculating a probability that the pair of devices is owned or operated by the common user, the one or more generated and logged formatted messages, or local time at a geographic location corresponding to the request;
determining a plurality of day time blocks, each of the plurality of day time blocks corresponding to a time period of less than a day;
receiving an indication have been detected during a day time block of the plurality of day time blocks;
determining, and based on a time of day associated with the day time block, a likelihood that the common user is at the common user’s home;
upon determining by the user that the common user of the possible pair is not likely to be at the common user’s home, applying a first weighting to the probability is owned or operated by the common user;
upon determining by the user matching server that the common user of the possible pair of devices is likely to be at the common user’s home, applying a second weighting to the 
determining is owned or operated by the common user based upon the probability that the or operated by the common user 	The limitations of independent claim 1, 11, and 20, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a device, internet enabled devices, network, server, processor, and computer readable medium. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, generating, logging, determining, and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, internet enabled devices, network, server, processor, and computer readable medium, amounts to no more than mere instructions to apply the exception using a generic computer 
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d

prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0105] of the applicant’s specification for example, “FIG. 7 provides a functional block diagram illustration of general purpose computer hardware platforms. FIG. 7 illustrates a network or host computer platform 700, as may typically be used to implement a server, such as user matching processors 154, or any other server executing user matching platform 306. It is believed that those skilled in the art are familiar with the structure, programming and general operation of such computer equipment and as a result the drawings should be self-explanatory.”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 11 and 20
receiving, operating a web-enabled application, a plurality of requests for electronic content;  (e.g. data gathering)
generating and logging one or more formatted messages based on the plurality of requests for electronic content in an online activity database, the formatted messages including data obtained from a pixel tracking event obtained from the web-enabled application and further comprising information that is formatted to be validated; (e.g. data storage)
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2, 4, 6-10, 12, 14-19 appear to merely further limit the abstract idea. 	As such, the analysis of dependent claims 2, 4, 6-10, 12, 14-19 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1, 2, 4, 6-12, and 14-20 are not patent eligible.
	
Response to Arguments
Applicant's arguments July 02, 2019 have been fully considered but they are not persuasive. 	The applicant argues in regards to the 35 U.S.C 101 rejection that the claims are integrated into a practical application. However the applicant has requested why the claims are similar to certain methods of organizing human activities. The claims are directed to a request content (e.g. advertising), generating and logging formatted messages (e.g. advertising). The applicant’s specification also states at [0001], methods for identifying users as they use various devices to access the Internet (e.g.,by matching devices and browsers to common users), and to online advertising based on users' identities for targeted and behavioral advertising. Also By stating. The applicant may not use the term “advertising” in the claims, however the intent is the same. The applicant’s claims are directed to providing targeted content(e.g. formatted messages) based on request for electronic content.  Thus the claims are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which is a certain methods of organizing human activities.    In regards to that the claims are integrated into a practical application.  However the applicant does not state in his arguments how the claims are integrated into a practical application and merely copies the claim language. The applicant was informed in the previous office action that the claims must meet one of the several elements to be considered integrated into a practical application. As stated here:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The applicant further argues that the claims are not typically implemented by generic computers and that the office should be giving credence to what is claimed and what is disclosed in the specification. However the applicant does not provide any citations of the specification that requires that the invention be performed by computers that are not generic nor does he provide any arguments as to why the invention cannot be performed by generic computers. However the applicant’s specification states at [0027], the present disclosure is directed to linking together or
matching all of the devices and/or browsers that belong to a specific user. The term "devices" as used herein should be construed to cover both actual physical devices, such as mobile phones, tablets, and desktop or laptop computers, as well as different browser instances that may exist on the same physical piece of hardware.” The applicant’s specification also specifically states that general purpose computer hardware platforms are used, at [0105] states, FIG. 7 provides a functional block diagram illustration of general purpose computer hardware platforms. FIG. 7 illustrates a network or host computer platform 700, as may typically be used to implement a (see applicant’s specification at .[0027 and 0105])  	The applicant further argues that the claims recite an improvement to another technology or technical field, by citing paragraphs 8 and 9 of the applicant’s specification, however the Examiner is confused as this pertains to advertising but the applicant has stated several times that the claims are not directed to certain method of organizing human activities. Furthermore the cited paragraphs provide a problem directed to targeted advertising but does not provide a solution.  It is also not clear that the claims are directed to the suggested problem, since the applicant has stated the claims are directed to determining a common user for a plurality of internet enabled devices which is not the same as [0009] that states, “a need exists for systems and methods for improved online user a11d device ID management, and delivery of Internet advertising and content to devices matched to common users. More specifically, a need exists for systems and methods for matching users across various Internet-enabled devices, and to online
advertising based on users' identities for targeted and behavioral advertising”
 	The applicant further argues that the claims are “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” (see MPEP 2106.05(e) and Vanda Memo), as the instant claims do here, suggests that the claims an inventive patent eligible concept. Therefore unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The applicant has not provided a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim.   
   	For the reasons stated above the 35 U.S.C. § 101 is maintained. 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621